353 F.2d 287
George W. WHITEMAN, Appellant,v.BROWN & ROOT MARINE OPERATORS, INC., Appellee.
No. 21374.
United States Court of Appeals Fifth Circuit.
Dec. 3, 1965.

Amos L. Ponder, Jr., New Orleans, La., for appellant.
Robert Eikel, Eikel & Goller, Houston, Tex., for appellee.
Before JONES and THORNBERRY, Circuit Judges, and SLOAN, District judge.
PER CURIAM.


1
The appellant, George M. Whiteman, by an oral agreement chartered a barge known as the Champion to the appellee, Brown & Root Marine Operators, Inc.  Whiteman brought a libel against Brown & Root claiming that there was a failure to return the barge in the same condition as when received and that the cost of restoration to the original condition would be $60,000.  Brown & Root contended that it had been agreed that it would be permitted to make alterations to the barge and that it could be redelivered to Whiteman in its altered condition.  Thus there was presented to the district court a question as to the terms of the charter agreement.  This question was a question of fact.  The district court found that the agreement was as claimed by Brown & Root.  The findings of the trial court, sitting without a jury in admiralty, will not be disturbed on appeal unless clearly erroneous.  Caribbean Federation Lines v. Dahl, 5th Cir. 1963, 315 F.2d 370, cert.  den. 375 U.S. 831, 84 S. Ct. 76, 11 L. Ed. 2d 62.  The findings here made by the district court are amply supported by evidence and are not clearly erroneous.  It follows that the judgment of the district court must be, and it is hereby


2
Affirmed.